                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

JIMMY EDWARDS, ROBERT HUNT,                     Case No. 7:18-cv-169-BO
DOLORES HUNT, CLIFFORD MCKELLAR,
JR., and EMMA MCKELLAR, on behalf of            CHIEF JUDGE BOYLE
themselves and all others similarly situated,
                                                Consolidated with Cases No. 7:18-cv-177-BO
              Plaintiffs,                       and No. 7:18-cv-178-BO

v.

CSX Transportation, Inc.,

              Defendant.
ANTOINETTE MOORE, individually and on           Case No. 7:18-cv-177-BO
behalf of all others similarly situated,

               Plaintiff,

v.

CSX Transportation, Inc.,

               Defendant.
WEST LUMBERTON BAPTIST CHURCH,                  Case No. 7:18-cv-178-BO
CURRIE CHAINSAW, INC., C.J.M.
VENTURES, INC., WILLIAM LOCKLEAR
d/b/a/ STRICKLAND’S BARBERSHOP, TBL
ENVIRONMENTAL LABORATORY, INC.,
SAMMY’S AUTO SALES, INC., LINDA
SAMPSON, and ERIC CHAVIS, individually
and on behalf of others similarly situated,

               Plaintiffs,
v.

CSX TRANSPORTATION, INC.,

               Defendant.


        JOINT MOTION FOR ENTRY OF STIPULATION AND [PROPOSED] ESI
                     CASE MANAGEMENT ORDER



       Case 7:18-cv-00169-BO Document 84 Filed 03/29/21 Page 1 of 3
       The parties jointly and respectfully move the Court to enter the attached Stipulation and

[Proposed] ESI Case Management Order (attached as Exhibit A hereto) in the above-captioned

matter to govern the discovery of electronically stored information.

DATED: March 29, 2021

 /s/ Henry L. Kitchen                             /s/ Matthew E. Lee
 Henry L. Kitchin, Jr.                            Matthew E. Lee
 N.C. State Bar No. 23226                         N.C. State Bar No. 35405
 MCGUIRE WOODS LLP                                Jeremy R Williams
 Post Office Box 599                              N.C. State Bar No. 48162
 Wilmington, North Carolina 28402                 WHITFIELD BRYSON LLP
 Telephone: (910) 254-3800                        900 West Morgan St.
 hkitchin@mcguirewoods.com                        Raleigh, North Carolina 27603
                                                  Telephone: 919-600-5000
 April N. Ross                                    matt@whitfieldbryson.com
 N.C. State Bar No. 35478                         jeremy@whitfieldbryson.com
 Scott L. Winkelman
 CROWELL & MORING LLP                             Adam Edwards
 1001 Pennsylvania Avenue NW                      GREG COLEMAN LAW PC
 Washington, D.C. 20004                           First Tennessee Plaza
 Telephone: (202) 624-2500                        800 S. Gay Street, Suite 1100
 aross@crowell.com                                Knoxville, TN 37929
 swinkelman@crowell.com                           Telephone: (865) 247-0080
                                                  adam@gregcolemanlaw.com
 Counsel for CSX Transportation, Inc.



                                                  William F. Cash III
                                                  LEVIN, PAPANTONIO, RAFFERTY,
                                                  PROCTOR, BUCHANAN, O’BRIEN,
                                                  BARR & MOUGEY, P.A.
                                                  316 South Baylen Street, Suite 600
                                                  Pensacola, FL 32502
                                                  Telephone: 850-435-7059
                                                  bcash@levinlaw.com

                                                  Counsel for Jimmy Edwards, Robert Hunt,
                                                  Dolores Hunt, Clifford McKellar, Jr., and
                                                  Emma McKellar




          Case 7:18-cv-00169-BO Document 84 Filed 03/29/21 Page 2 of 3
                              /s/ Theodore J. Leopold
                              Theodore J. Leopold
                              Leslie Mitchell Kroeger
                              COHEN MILSTEIN SELLERS
                              & TOLL PLLC
                              11780 US Highway One, Suite N500
                              Palm Beach Gardens, FL 33408
                              Telephone: (561) 515-1400
                              tleopold@cohenmilstein.com
                              lkroeger@cohenmilstein.com

                              Counsel for West Lumberton Baptist Church,
                              Currie Chain Saw, Inc., C.J.M. Ventures,
                              Inc., William Locklear d/b/a Strickland’s
                              Barbershop, TBL, Environmental Laboratory,
                              Inc., Sammy’s Auto Sales, Inc., Linda
                              Sampson and Eric Chavis

                              /s/ Mark R. Sigmon
                              Mark R. Sigmon
                              N.C. State Bar No. 37762
                              SIGMON LAW, PLLC
                              5 West Hargett Street, Suite 1001
                              Raleigh, NC 27601
                              Telephone: (919) 451-6311
                              mark@sigmonlawfirm.com

                              Counsel for Antoinette Moore




Case 7:18-cv-00169-BO Document 84 Filed 03/29/21 Page 3 of 3
